DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 04/25/2022 has been considered by the Examiner and made of record in the application file.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

10. (Currently Amended) The system of claim [[9]] 1, wherein the one or more form field types are industry-specific and comprises known fields related thereof.

Reasons for Allowance
	Claims 8-9 and 16-17 are cancelled.
	Claims 1-7 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Ho (U.S. 9,430,453 B1), “Multi-page Document Recognition In Document Capture”, teaches about processing a multi-page document as a single entity, with a single corresponding data entry form, in an automated document capture context. the pages comprising a multi-page document are identified and associated with a multi-page document type. A corresponding data entry form is used to provide a structured representation of data extracted from the pages of the multi-page document. Structures that may span multiple pages, such as a table or list of values, are associated together in a single array or other structure of the data entry form. Validation of extracted values based on dependency fields that may occur on different pages is facilitated, both in automated processing and in human validation.
	Huang et al (U.S. 20170147905 A1), “Systems and Method For End-To-End Object Detection”, teaches about systems and methods that provide a unified end-to-end detection pipeline for object detection that achieves impressive performance in detecting very small and highly overlapped objects in face and car images as well as end-to-end object recognition in computer vision applications. It also teaches about a Multi-Attribute Labeled Faces (MALF) dataset and KITTI car detection task are present next. Additionally, some embodiments are evaluated on those tasks with and without the aid of landmark annotation. The results show that multi-task learning with landmark localization can significantly boost detection performance.
	Wang et al (U.S. 20170200065 A1), “Image Captioning With Weak Supervision”, teaches about weak supervision data regarding a target image is obtained and utilized to provided detail information that supplements global image concepts derived for image captioning. the image captioning framework is based on neural network and machine learning. Given the target image, feature extraction techniques are applied to derive global image concepts that describe the “gist” of the image. For example, a pre-trained convolution neural network (CNN) may be used to encode the image with global descriptive terms. The CNN produces a visual feature vector that reflects the global image concepts. Information derived regarding the global image concepts is then fed into a language processing model that operates to probabilistically generate a descriptive caption of the image.
However, the combination of  Ho, Huang et al and Wang et al, either alone or in combination, fails to disclose:
An automated documentation intake and processing system comprising: 
one or more non-transitory media storing at least one of processor-executable instructions or data or one or more convolutional neural network (CNN} models; and 
at least one processor communicatively coupled to the one or more non-transitory media  and configured to: 
receive one or more source images comprising one or more documents related to one or more individuals; 
 apply one or more pre-processing methods to render the source image(s) to input image(s); 
 apply a you only look once (YOLO} convolutional neural network (CNN} model to render the input image(s) to one or more target image(s), 
wherein the you only look once (YOLO} convolutional neural network (CNN} model:
 applies one or more filters to the input image(s), 
generates a probability map suggesting one or more fields of interest present in the input image(s), 
classifies the one or more target image(s) as one or more type(s) of document(s), and 
classifies the one or more fields of interest as comprising one or more of non-target data and target data; 
 upsample the one or more fields of interest comprising target data or both target data and non-target data; and Response to (1Filing Date: 03/31/2020 
Title: AUTOMATED DOCUMENT INTAKE AND PROCESSING SYSTEMdigitize the upsampled fields of interest and extract any target data therein while preserving a spatial relationship between the fields of interest.

Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                                  

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665